Title: To James Madison from Thomas Newton, 5 September 1806
From: Newton, Thomas
To: Madison, James



Sir,
Collrs. Office Norfolk Sept. 5. 1806

The Brittish Frigate Melampus Ct  arived in Hampton Road from Plymouth G Brittain, wants supplies of water & full repairs. Sir Richd Strachans fleet is Off the capes bound in  I have heard some of the ships are in distress, from the late Gale.  Much damage has been done & many vessels totally lost with their crews.  I am respectfully Yr. Hmble Servt.

Thos NewtonCollr


